Citation Nr: 0842190	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  02-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease, to 
include coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
January 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2004.  A 
transcript of this hearing has been associated with the 
claims folder.

In an August 2004 decision, the Board reopened the veteran's 
claim and remanded the appeal for further development.  
However, in August 2005, the Board denied the veteran's 
reopened claim.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in August 2007, the Court vacated the Board's decision 
and remanded the case back to the Board for further 
proceedings.  The Board remanded the case for further 
development in January 2008.


FINDING OF FACT

Heart disease, to include coronary artery disease, was not 
shown in service or within one year thereafter and is not 
shown to be related to any incident of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
heart disease, to include coronary artery disease, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 
5107(b) (West 2002  & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in August 2001, prior to the 
initial adjudication of his claim in the February 2002 rating 
decision at issue.  Additional VCAA letters were sent to the 
veteran in September 2004 and February 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
February 2008, pertaining to the downstream disability rating 
and effective date elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, testimony from a hearing 
before the Board and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  For certain chronic disorders, including 
cardiovascular disease and hypertension, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that he did not 
have a heart problem prior to entering service, was diagnosed 
with heart murmurs in service as well as a heart condition 
upon discharge and that his current disability is related to 
his active service as it has worsened since then.  

Service treatment records reflect the entrance examination 
noted a blood pressure of 148/80; however, the chest X-ray 
was negative and the examiner reported a normal clinical 
evaluation of the heart.  While the separation examination 
shows blood pressure of 120/68 and a normal clinical 
evaluation of the heart, the veteran was evaluated with a 
Grade III systolic murmur.  Pursuant to further findings, the 
examiner made a diagnosis of a functional cardiac murmur 
although the diagnosis was qualified by a finding that the 
murmur was of no significance and there were no complications 
or sequalae.  Moreover, further evaluation revealed that the 
appellant had a functional cardiac murmur of no hemodynamic 
significance and that he was cleared for separation.

Following his discharge from active service, the veteran was 
examined by a VA physician in October 1963 for pain in the 
pericardium area.  A physical examination revealed a soft 
murmur and the veteran's blood pressure was 158/90.

A November 1963 VA examination report reflects blood pressure 
of 138/90, the presence of a heart murmur, and a diagnosis of 
valvular heart disease.  After the findings in the November 
1963 VA examination, the veteran was admitted to the VA 
hospital for further observation and examination.  An April 
1964 VA examination report reflects blood pressures of 142/78 
and 134/82, and a cardiac catheterization was done to rule 
out any possible valvular heart disease.  The examiner noted 
that the catheterization was completely within normal limits 
and made a diagnosis of a functional heart murmur of no 
significance.

Private medical records from June 1989 to June 2002 reflect 
the veteran was diagnosed with and treated for coronary 
artery disease and hypertension.  The earliest post-service 
treatment of heart disease of record is from a June 1989 
private medical record, which reflects a diagnosis of 
hypertension and that the veteran began taking medication for 
severe hypertension about one and one-half years earlier.  A 
private medical report from October 1996 reports that the 
veteran underwent a quadruple coronary artery bypass graft at 
that time.  

VA outpatient treatment reports from January 2002 to May 2008 
reflect that the veteran was diagnosed with peripheral 
vascular disease, coronary artery disease and hypertension 
and received continual treatment for these disabilities.

In an October 2004 VA examination the veteran was diagnosed 
with coronary artery disease, congestive heart failure by the 
veteran's report which was not chronic and a murmur of aortic 
stenosis.  The veteran's blood pressure readings were 184/70, 
184/64 and 168/60.  The examiner also noted that the veteran 
had hypertension.  The examiner opined that it was less 
likely than not that the veteran's coronary artery disease 
originated in service or was otherwise related to service.  
In this finding, the examiner also noted that while there was 
a single borderline blood pressure reading within a year of 
discharge from military service, he would not make a 
diagnosis of hypertension based on that one reading.  In 
addition, the examiner also opined that it was less likely 
than not that the veteran's aortic stenosis originated in 
service or was otherwise related to service.  The rationale 
provided explained that the veteran had a cardiac 
catheterization in 1964 which was interpreted as completely 
normal and he apparently developed some calcific aortic 
stenosis on a degenerative basis since then.  

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for heart disease to include 
coronary artery disease.  In this analysis the Board has also 
considered heart disease to include hypertension as the 
veteran receives current treatment for this cardiovascular 
disability as well.  The Board acknowledges that the veteran 
has a current disability of coronary artery disease, 
peripheral vascular disease, hypertension and aortic 
stenosis.  However, there is no evidence of record that heart 
disease manifested in service, to include coronary artery 
disease, peripheral vascular disease and hypertension, or is 
there any medical evidence of a nexus between an in-service 
disease and the current disability.  

The Board notes that while the veteran was diagnosed 
initially with a heart murmur in service and within a year of 
service, a heart murmur was considered of no significance on 
both occasions and a related heart disease was also not 
diagnosed.  In this regard, the Board finds that while the 
veteran was diagnosed with valvular heart disease in the 
November 1963 VA examination, within a year of service, upon 
further examination at the VA hospital in April 1964, a 
cardiac catheterization ruled out any possible valvular heart 
disease and the veteran was diagnosed with a functional heart 
murmur of no significance.  The Board observes the June 1989 
private medical report, which reflected a diagnosis of 
hypertension was over 26 years after separation from service.  
Even considering the onset of his hypertension to be January 
1988, as reported by the veteran in the June 1989 private 
report, the Board observes that this still dates the onset of 
his disorder to 25 years after discharge.  As such, the Board 
finds that the veteran's heart disease, to include coronary 
artery disease and hypertension, did not manifest to a degree 
of 10 percent or more within one year after separation from 
service.

Furthermore, the Board finds that the appellant's heart 
disease, to include coronary artery disease, is not related 
to any incident of service.  In this regard, the Board notes 
that both private and VA medical records reflect treatment 
for coronary artery disease, peripheral vascular disease and 
hypertension.  However, the veteran has not submitted 
competent medical evidence of a relationship between his 
current heart disease, to include coronary artery disease and 
hypertension, and service.  Moreover, the October 2004 VA 
examination report reflects the opinion that it is less 
likely than not that his coronary artery disease and aortic 
stenosis had originated in service and were not otherwise 
related to service.  Additionally, the examiner explained 
that a single borderline blood pressure reading within a year 
of discharge from military service would not lead to a 
diagnosis of hypertension.  Similarly, in regard to the 
veteran's aortic stenosis, the examiner concluded that the 
veteran apparently developed some calcific aortic stenosis on 
a degenerative basis due to the findings of the April 1964 
cardiac catheterization.  Thus, the preponderance of the 
evidence does not support a claim for service connection for 
heart disease, to include coronary artery disease.  

The Board acknowledges the veteran's statements that his 
current disability is related to his active service.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for a heart disease, to include coronary 
artery disease, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


